         Case 1:21-cv-10981-WGY Document 33 Filed 08/17/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


GEORGE ARTEM                                 )
__________________________                   )
                                             )
v.                                           )              C.A. No. 1.21-cv-10981-WGY
                                             )
NEW ENGLAND LAW | BOSTON and                 )
SCOTT BROWN, in his official capacity        )
as President and Dean                        )
_________________________________            )



                                      NOTICE OF APPEAL


       Notice is hereby given that George Artem , the         Plaintiff   in the above-named

matter, hereby appeals to the United States Court of Appeals For the First Circuit from the

 Order    entered in this action on    July 19, 2021 .


                                                            Respectfully submitted,


Date: August 17, 2021

                                                              //S// George Artem
                                                            (signature)

                                                            Print name & address:
                                                            George Artem
                                                            One Devonshire Place #1410
                                                            Boston, MA 02109
         Case 1:21-cv-10981-WGY Document 33 Filed 08/17/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

I certify that on the 17th day of August 2021, service was made of a copy of the foregoing Notice of
Appeal by e-mail on defendants’ counsel Walter B. Prince (wprince@princelobel.com), Daniel S.
Tarlow (dtarlow@princelobel.com), Laurie F. Rubin (lrubin@princelobel.com) and Michael
Thompson (mthompson@princelobel.com) at PRINCE LOBEL TYE LLP One International Place,
Suite 3700 Boston, Massachusetts 02110.



                                                                 //S// George Artem
                                                               (signature)

                                                               Print name & address:
                                                               George Artem
                                                               One Devonshire Place #1410
                                                               Boston, MA 02109
